EXHIBIT 10.13 PURADYN FILTER TECHNOLOGIES INCORPORATED 2010 STOCK OPTION PLAN 1. Grant of Options; General. In accordance with the provisions hereinafter set forth in this stock option plan, the name of which is the Puradyn Filter Technologies Incorporated 2010 Stock Option Plan (the ‘Plan’), the Board of Directors (the ‘Board’) or, the Compensation Committee (the ‘Committee’) of Puradyn Filter Technologies Incorporated (‘the Corporation’) is hereby authorized to issue from time to time on the Corporations behalf to any one or more Eligible Persons, as hereinafter defined, options to acquire shares of the Corporation’s $.001 par value common stock (the ‘Stock’). 2. Type of Options. The Board or the Committee is authorized to issue options which meet the requirements of Section §422 of the Internal Revenue Code of 1986, as amended (the ‘Code’), which options are hereinafter referred to collectively as ISOs, or singularly as an ISO. The Board or the Committee is also, in its discretion, authorized to issue options which are not ISOs, which options are hereinafter referred to collectively as NSOs, or singularly as an NSO. Except where the context indicates to the contrary, the term ‘Option’ or ‘Options’ mean ISOs and NSOs. 3. Amount of Stock. The aggregate number of shares of Stock which may be purchased pursuant to the exercise of Options shall be 2,000,000 shares. Of this amount, the Board or the Committee shall have the power and authority to designate whether any Options so issued shall be ISOs or NSOs, subject to the restrictions on ISOs contained elsewhere herein. If an Option ceases to be exercisable, in whole or in part, the shares of Stock underlying such Option shall continue to be available under this Plan. Further, if shares of Stock are delivered to the Corporation as payment for shares of Stock purchased by the exercise of an Option granted under this Plan, such shares of Stock shall also be available under this Plan. If there is any change in the number of shares of Stock on account of the declaration of stock dividends, recapitalization resulting in stock split-ups, or combinations or exchanges of shares of Stock, or otherwise, the number of shares of Stock available for purchase upon the exercise of Options, the shares of Stock subject to any Option and the exercise price of any outstanding Option shall be appropriately adjusted by the Board or the Committee ; provided however that the Board or Committee shall in its sole discretion determine whether such change requires an adjustment in the aggregate number of shares reserved for issuance under the Plan or to retain the number of shares reserved and available under the Plan The Board or the Committee shall give notice of any adjustments to each Eligible Person granted an Option under this Plan, and such adjustments shall be effective and binding on all Eligible Persons. If because of one or more recapitalizations, reorganizations or other corporate events, the holder of outstanding Stock receive something other than shares of Stock then, upon exercise of an Option, the Eligible Person will receive what the holder would have owned if the holder had exercised the Option immediately before the first such corporate event and not disposed of anything the holder received as a result of the corporate event. 4. Eligible Persons. (a) With respect to ISOs, an Eligible Person means any individual who is employed by the Corporation or by any subsidiary of the Corporation. (b) With respect to NSOs, an Eligible Person means: i. any individual who has been employed by the Corporation or by any subsidiary of the Corporation; ii. any director of the Corporation or any subsidiary of the Corporation; iii. any member of the Corporation’s advisory board member or of any of the Corporation’s subsidiary(ies); or iv. any consultant of the Corporation or by any subsidiary of the Corporation. 5. Grant of Options. The Board or the Committee has the right to issue the Options established by the Plan to Eligible Persons. The Board or the Committee shall follow the procedures prescribed for it elsewhere in this Plan. A grant of Options shall be set forth in writing signed on behalf of the Corporation or by a majority of the members of the Committee. The writing shall identify whether the Option being granted is an ISO or an NSO and shall set forth the terms which govern the Option. The terms shall be determined by the Board or the Committee, and may include, among other terms, the number of shares of Stock that may be acquired pursuant to the exercise of the Options, when the Options may be exercised, the period for which the Option is granted and including the expiration date, the effect on the Options if the Eligible Person terminated employment and whether the Eligible Person may deliver shares of Stock to pay for the shares of Stock to be purchased by the exercise of the Option.
